9 F.3d 1545
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary Harold ORR, Defendant-Appellant.
No. 93-6508.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 25, 1993.Decided:  November 15, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.
Gary Harold Orr, Appellant Pro Se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:

OPINION

1
Gary Harold Orr appeals from the district court's order denying Orr's motion for relief under 28 U.S.C. § 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Orr, No. CR-90-227-A, CA-92-177-1 (W.D.N.C. Apr. 26, 1993).  Orr's motion for bond pending appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In his informal brief, Orr complains of the district court's failure to address his claim that he was not given the presentence report before sentencing, in accordance with Fed.  R. Crim.  P. 32(c)(3).  As Orr points out, the district court dealt with the assertion only as part of Orr's claim of ineffective assistance of counsel.  Our review of the record leads us to the conclusion that the district court properly determined, based on counsel's statement at sentencing, that Orr and his counsel had the opportunity to read and discuss the report.   United States v. Miller, 849 F.2d 896 (4th Cir. 1988)